State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 14, 2015                      519629
________________________________

In the Matter of BRAD
   McCASKELL,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

DEPARTMENT OF CORRECTIONS AND
   COMMUNITY SUPERVISION,
                    Respondent.
________________________________


Calendar Date:   March 31, 2015

Before:   Lahtinen, J.P., McCarthy, Lynch and Devine, JJ.

                             __________


     Brad McCaskell, Gouverneur, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging a disciplinary determination finding him guilty of
violating various prison disciplinary rules. The Attorney
General has advised this Court that the determination has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record, and the
mandatory $5 surcharge has been refunded to petitioner's inmate
account. The record establishes that the penalty imposed
included loss of good time and, although not referenced in the
                              -2-                  519629

Attorney General's letter, "we note that any loss of good time
incurred by petitioner as a result of the determination should be
restored" (Matter of Hayes v Annucci, 122 AD3d 992, 992 [2014]
[internal quotation marks and citation omitted]). In view of
this, and given that petitioner has otherwise received all of the
relief to which he is entitled, the matter is dismissed as moot
(see Matter of Ramos v Department of Corr. & Community
Supervision, 123 AD3d 1215, 1216 [2014]).

     Lahtinen, J.P., McCarthy, Lynch and Devine, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court